FILED
                               FOR PUBLICATION                               JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



BYRON CHAPMAN,                                   No. 07-16326

              Plaintiff - Appellee,              D.C. No. CV-04-01339-LKK

  v.
                                                 ORDER
PIER 1 IMPORTS (U.S.) INC., dba
PIER 1 IMPORTS #1132,

              Defendant - Appellant.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel

opinion shall not be cited as precedent by or to any court of the Ninth Circuit.